DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                          ADRIANNA MIHALYI,
                              Appellant,

                                     v.

                          LASALLE BANK, N.A.
                               Appellee.

                              No. 4D13-2447

                            [October 29, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE07036944

   Mark Booth and Romney C. Rogers Jr. of Rogers Morris & Ziegler LLP,
Fort Lauderdale, for appellant.

  Marc James Ayers and Mary Ann Couch of Bradley Arant Boult
Cummings LLP, Birmingham, for appellee.

CONNER, J.

    Adrianna Mihalyi appeals the trial court’s order denying her motion for
attorney’s fees, which she filed after LaSalle Bank voluntarily dismissed
its foreclosure action. She argues that she is entitled to recover prevailing
party attorney’s fees pursuant to section 57.105(7), Florida Statutes
(2007), and the attorney’s fees provision in her mortgage. We agree.

    LaSalle Bank initiated foreclosure proceedings against Mihalyi, and she
filed an answer and affirmative defense in which she sought attorney’s fees
and costs “under the terms and conditions of the Note and Mortgage sued
upon.” Approximately four years later, the trial court issued a notice of
lack of prosecution, giving LaSalle Bank sixty days to create record
activity. LaSalle Bank filed a notice of voluntary dismissal without
prejudice and the court dismissed the case. A week later, Mihalyi filed her
motion for attorney’s fees, citing the attorney’s fee provision in the note
and mortgage. Section twenty-two of the mortgage provides that the
“[l]ender shall be entitled to collect all expenses incurred in pursuing the
remedies . . . including, but not limited to, reasonable attorney’s fees and
costs.” The trial court denied her motion.

   On appeal, Mihalyi argues she is entitled to recover prevailing party
attorney’s fees pursuant to section 57.105(7) and the attorney’s fees
provision in the note and mortgage, because LaSalle Bank voluntarily
dismissed the foreclosure action. LaSalle Bank does not dispute that
section 57.105(7) permits Mihalyi to claim fees as the prevailing party.
However, LaSalle Bank argues that Mihalyi failed to provide any evidence
as to the reasonableness of the fees.

    A trial judge’s ruling on a motion for attorney’s fees “is a matter
committed to sound judicial discretion which will not be disturbed on
appeal, absent a showing of clear abuse of discretion.” Turovets v.
Khromov, 943 So. 2d 246, 248 (Fla. 4th DCA 2006) (quoting DiStefano
Constr., Inc. v. Fid. & Deposit Co. of Md., 597 So. 2d 248, 250 (Fla. 1992))
(internal quotation marks omitted). However, where entitlement depends
on the interpretation of a statute or contract the ruling is reviewed de novo.
Stevens v. Zakrzewski, 826 So. 2d 520, 521 (Fla. 4th DCA 2002).

   A claim for attorney’s fees, whether based on statute or contract, must
be pled. Stockman v. Downs, 573 So. 2d 835, 837 (Fla. 1991). A party
pleading entitlement to attorney’s fees must also move the trial court for
the same and present proof of fees within a reasonable time after the
judgment is entered. McAskill Publ’ns, Inc. v. Keno Bros. Jewelers, Inc.,
647 So. 2d 1012, 1012 (Fla. 4th DCA 1994). Once fee entitlement is
determined, the party requesting the fees is entitled to an evidentiary
hearing as to the reasonableness of the amount of fees. See Guyton v.
Leonard Dewey Wilkinson Action Welding Supply, Inc., 707 So. 2d 885, 886
(Fla. 1st DCA 1998).

     A plaintiff’s voluntary dismissal makes a defendant the “prevailing
party” within the meaning of subsection 57.105(7), even if the plaintiff
refiles the case and prevails. Nudel v. Flagstar Bank, FSB, 60 So. 3d 1163,
1165 (Fla. 4th DCA 2011). Subsection 57.105(7) states:

          If a contract contains a provision allowing attorney’s fees
          to a party when he or she is required to take any action
          to enforce the contract, the court may also allow
          reasonable attorney’s fees to the other party when that
          party prevails in any action, whether as plaintiff or
          defendant, with respect to the contract.

The statute makes a unilateral contract clause for attorney’s fees bilateral
in effect. Indem. Ins. Co. of N. Am. v. Chambers, 732 So. 2d 1141, 1143

                                      2
(Fla. 4th DCA 1999). Assuming the request for attorney’s fees is properly
pled, “[t]he award is mandatory, once the lower court determines that a
party has prevailed.” Holiday Square Owners Ass’n v. Tsetsenis, 820 So.
2d 450, 453 (Fla. 5th DCA 2002) (citation omitted).

   Since LaSalle Bank voluntarily dismissed the foreclosure action against
Mihalyi, she is the prevailing party. In her answer and affirmative defense,
Mihalyi properly pled her claims for attorney’s fees, pursuant to the
attorney’s fee provision in her mortgage.1 Then she filed a motion for
attorney’s fees within thirty days of the service of voluntary dismissal, in
compliance with Florida Rule of Civil Procedure 1.525.

   The trial court determined Mihalyi’s entitlement to attorney’s fees at a
motion calendar hearing, which was most likely a non-evidentiary hearing.
See D’Amato v. D’Amato, 848 So. 2d 462, 463-64 (Fla. 4th DCA 2003)
(explaining that Broward County does not permit the introduction of
evidence at “Motion Calendar” hearings). Therefore, contrary to LaSalle
Bank’s arguments, Mihalyi did not have the opportunity to submit
evidence and the trial court would not have reached the issue of the
reasonableness of the fees at the hearing.

  The record reveals Mihayli is entitled to prevailing party attorney’s fees
and to an evidentiary hearing on the reasonableness of the amount of fees.


1 Mihalyi did not refer to section 57.105(7) in her answer and affirmative defense
seeking an award of attorney’s fees. However, in Landry v. Countrywide Home
Loans, Inc., 731 So. 2d 137 (Fla. 1st DCA 1999), the court addressed a situation
in which the defensive pleading sought attorney’s fees pursuant to section
57.105(2), Florida Statutes (1999) (subsequently renumbered as 57.105(7)) with
no reference to the underlying contract. The court stated that because the
promissory note was executed after the effective date of section 57.105(2),
“appellants’ initial request for attorney’s fees was set forth in their answer with a
specific reference to the applicable statute, and, by implication, to the contract,
upon which the claim was made.” Id. at 140 (emphasis added). The court found
the award of attorney’s fees proper even though the underlying contract was not
mentioned in the pleading seeking fees. Here, Mihalyi’s answer and affirmative
defense put LaSalle Bank on notice that she was seeking fees pursuant to the
contract, and, by implication, put LaSalle Bank on notice that section 57.105(7)
would be applicable. Moreover, “[w]here a party has notice that an opponent
claims entitlement to attorney’s fees, and by its conduct recognizes or acquiesces
to that claim or otherwise fails to object to the failure to plead entitlement, that
party waives any objection to the failure to plead a claim for attorney’s fees.” Tri-
County Dev. Grp., Inc. v. C.P.T. of S. Fla., Inc., 740 So. 2d 573, 574 (Fla. 4th DCA
1999) (citation omitted). LaSalle Bank did not move to strike the portion of the
answer and affirmative defense seeking an award of attorney’s fees.

                                         3
Accordingly, we reverse and remand for a determination of the
reasonableness of the fees.

  Reversed and Remanded for further proceedings

LEVINE and KLINGENSMITH, JJ., concur.

                          *        *      *

  Not final until disposition of timely filed motion for rehearing.




                                   4